In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-19-00267-CV
                  ___________________________

SADDLEBROOK ESTATES HOMEOWNERS ASSOCIATION, INC.; DESIREE
  AND JUSTIN ANTHONY; JAMES BALL; AMY AND MICHAEL CROW;
  TIMOTHY AND SHAWN LANDRUM; TIM AND GINA MULLEN; JOEL
NEECE; KARI AND JUSTIN NORTHEIM; RAY AND JAYNE POOL; JEFFREY
STOLL; KRISTIN AND DAVID WARD; J. DAVID WASHBURN; JULIE AND
                   GARY WELSH, Appellants

                                  V.

     CROSS TIMBERS WATER SUPPLY CORPORATION, Appellee


             On Appeal from County Court at Law No. 2
                      Denton County, Texas
                 Trial Court No. CV-2017-00840


              Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: April 2, 2020




                                           2